Citation Nr: 1019646	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney and urethra 
cancer.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for bladder 
cancer.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of a stroke.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for heart 
disease.

5.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for basal cell 
carcinoma (claimed as skin rashes, lesions, and knots on 
chest, neck, head, lower leg, ankles, knees, and hands).

6.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for peripheral 
vascular disease/venous stasis (claimed as cellulitis, 
infection, joint swelling, irritation, and retention of fluid 
to the bilateral lower extremities).

7.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for spondylosis 
of the lumbar spine (claimed as low back and degenerative 
joint disease of the back).

(The issue of entitlement to service connection for a dental 
disability, manifested by periodontal disease, bleeding gums, 
and loss of teeth is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  VA records 
show the Veteran was provided adequate VCAA notice by 
correspondence provided in October 2004.  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also found 
that the VCAA notice requirements applied to all elements of 
a claim.  Records show the Veteran was provided notice as to 
these matters by correspondence dated in March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records 
not in the custody of a Federal department or agency, 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c) (2009).  

In this case, the Board notes that in VA Forms 21-4142 signed 
in December 2004 the Veteran identified private medical 
treatment records he believed pertinent to his claims.  He 
specifically identified treatment at the Grand Strand 
Regional Medical Center from July 28, 2004, to August 17, 
2004, at Coastal Urology Center, PA, from March 2004 to 
August 2004, and at Grand Strand Urology from June 2004 to 
December 2004.  Although the June 2005 rating decision 
indicates these records were considered, the Board finds they 
are not included in the available claims file.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the issues on 
appeal.  He should be specifically 
requested to provide either treatment 
records or the necessary authorization 
for VA to obtain the records of 
treatment provided at the Grand Strand 
Regional Medical Center from July 28, 
2004, to August 17, 2004, at Coastal 
Urology Center, PA, from March 2004 to 
August 2004, and at Grand Strand 
Urology from June 2004 to December 
2004.  After the Veteran has signed the 
appropriate releases for any non-VA 
treatment reports, those records should 
be requested and, if obtained, 
associated with the claims folder.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



